—Order, Supreme Court, New York County (Carol Arber, J.), entered January 24, 1997, which dismissed the petition, brought pursuant to CPLR article 78, *194seeking to annul respondent’s determination, dated April 23, 1996, terminating petitioner’s employment as a probationary police officer without a hearing, unanimously affirmed, without costs.
Since petitioner failed to present evidence demonstrating that his termination was for a constitutionally impermissible purpose, or that it was accomplished in bad faith or in violation of statutory or decisional law, petitioner was not, as a probationary police officer, entitled to a hearing to test the merits of his termination (Matter of York v McGuire, 63 NY2d 760; Matter of Simpson v Abate, 213 AD2d 190). Moreover, the record reveals that there was a rational basis for petitioner’s termination (Matter of Simpson v Abate, supra). Petitioner has also failed to establish his entitlement to a name-clearing hearing (see, Bishop v Wood, 426 US 341; Matter of Lentlie v Egan, 61 NY2d 874). Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.